Exhibit 10.448

 

PROMISSORY NOTE

 

$35,842,000.00

 

Chicago, Illinois

 

 

December 30, 2004

 

FOR VALUE RECEIVED, INLAND WESTERN AVONDALE MCDOWELL, L.L.C., a Delaware limited
liability company, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523, a maker hereunder (referred to herein as
“Borrower”), hereby unconditionally promises to pay to the order of LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, as payee, having an
address at 135 South LaSalle Street, Suite 3410, Chicago, Illinois 60603
(“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of THIRTY-FIVE MILLION EIGHT HUNDRED
FORTY-TWO THOUSAND AND 00/100 DOLLARS ($35,842,000.00), in lawful money of the
United States of America with interest thereon to be computed from the date of
this Promissory Note at the Interest Rate, and to be paid in accordance with the
terms of this Promissory Note and that certain Loan Agreement, dated as of the
date hereof, by and between Borrower and Lender (the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.

 

ARTICLE 1

 

PAYMENT TERMS

 

Borrower agrees to pay interest on the unpaid principal sum of this Note from
time to time outstanding at the rates and at the times specified in the Loan
Agreement and the outstanding balance of the principal sum of this Promissory
Note and all accrued and unpaid interest thereon shall be due and payable on the
Maturity Date. This Promissory Note shall be the “Note” as defined in the Loan
Agreement.

 

ARTICLE 2

 

DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

 

ARTICLE 3

 

LOAN DOCUMENTS

 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

--------------------------------------------------------------------------------


 

ARTICLE 4

 

SAVINGS CLAUSE

 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any interest exceeds the
lawful maximum, all such interest shall be amortized, prorated, allocated and
spread over the full amount and term of all principal indebtedness of Borrower
to Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the lawful maximum, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.

 

ARTICLE 5

 

NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6

 

WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents.  No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and applicable, notwithstanding any changes in the
individuals comprising the partnership, and the term “Borrower,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and their partners shall not thereby be released from any liability.
If Borrower is a limited liability company, the agreements herein contained
shall remain in force and applicable, notwithstanding any changes in the members
comprising the company, and the term “Borrower,” as used herein, shall include
any alternate or successor company, but any

 

2

--------------------------------------------------------------------------------


 

predecessor company shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and applicable notwithstanding any changes in the shareholders comprising,
or the officers and directors relating to, the corporation, and the term
“Borrower” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder.  (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such entity which may be set forth in the Loan Agreement, the Mortgage or any
other Loan Document.)

 

ARTICLE 7

 

TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as provided in the Loan Agreement, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall from that date forward forever be relieved and
fully discharged from any liability or responsibility in the matter; but Lender
shall retain all rights hereby given to it with respect to any liabilities and
the collateral not so transferred.

 

ARTICLE 8

 

EXCULPATION

 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9

 

GOVERNING LAW

 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF
THE STATE OF ILLINOIS AND SHALL IN ALL RESPECTS BE GOVERNED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES, AND THE APPLICABLE FEDERAL LAWS.  BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION
LOCATED IN THE CITY OF CHICAGO AND STATE OF ILLINOIS IN CONNECTION WITH ANY
PROCEEDING OUT OF OR RELATING TO THIS NOTE.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 10

 

NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section l0.6 of the Loan Agreement.

 

[Signature Page to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

BORROWER:

 

 

 

INLAND WESTERN AVONDALE MCDOWELL,

 

L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Western Retail Real Estate Trust,

 

 

Inc., a Maryland corporation, its sole

 

 

Member

 

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

Name:

Debra A. Palmer

 

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------